DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on April 29, 2022 are accepted.

Response to Amendment
The action is responsive to the Amendment filed on April 29, 2022.  Claims 1, 9, and 17 were amended.  Thus, claims 1-20 are pending. 

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1, as well as claims 9 and 17, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, identifying optimized adjustments to a set of directional disturbance parameters based on a minimization of a cost function for a trajectory model, where the minimization of the cost function is determined based on an actual trajectory of a drilling tool and the trajectory model characterizes disturbances associated with the directional disturbance parameters as a function of either or both depth and formation characteristics based on a steering input vector and the directional disturbance parameters, and controlling drilling performance of the drilling tool by steering the drilling tool based on one or more of the set of directional disturbance parameters.  Therefore, claim 1, as well as claims 9 and 17, and dependent claims 2-8, 10-16, and 18-20 are allowable over the prior art of record.

It is noted that the closest prior art, U.S. Patent 8,676,558 B2, to Pirovolou, is directed to a steering behavior model that can include build rate and/or turn rate equations to model bottom-hole assembly behavior.  Build and/or turn rate equations can be calibrated by adjusting model parameters thereof to minimize any variance between actual response and estimated response produced for an interval of the well. 
U.S. Patent Publication 2016/0186551 A1, to Dykstra, discloses a drilling assembly control system designed to control drill bit orientation such that a well path is followed that minimizes oscillations and deviations, and using a modeled path, an optimization module utilizes a cost function and various constraints to analyze alternative correction paths in order to determine which correction path provides the most non-tortuous return to the intended well path. 
U.S. Patent Publication 2008/0289877 A1, to Nikolakis-Mouchas et al, discloses a method for performing a drilling operation at a wellsite having a drilling rig configured to advance a drilling tool into a subsurface

In the request for continued examination, filed on April 29, 2022, claim 1 was amended to recite “controlling drilling performance of the drilling tool by steering the drilling tool based on one or more of the set of directional disturbance parameters.”  Claims 9 and 17 were amended similarly.  Under Step 2A, Prong 2, of the 2019 Revised Patent Subject Matter Eligibility Guidance, dated 01/07/2019, the Examiner determined that the “controlling drilling performance of the drilling tool by steering the drilling tool based on one or more of the set of directional disturbance parameters,” as set forth instant claims, independent claim 1, as well as claims 9 and 17, integrates the recited subject matter into a practical application, and are not directed to an abstract idea, and are patent eligible subject matter.  Therefore, claim 1, as well as claims 9 and 17, and dependent claims 2-8, 10-16, and 18-20 recite patent eligible subject matter.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864